                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

THOMAS JAMES MAHONE,                     :
                                         :
             Plaintiff,                  :
                                         :
      v.                                 :     Case No. 4:17-CV-113-MSH
                                         :
THE MEDICAL CENTER, INC.,                :
                                         :
           Defendant.                    :
________________________________

                                        ORDER

      Presently pending before the Court is Defendant’s motion to dismiss Plaintiff’s

complaint (ECF No. 18) and Plaintiff’s motions seeking leave to amend (ECF No. 21),

recusal (ECF No. 26), a hearing (ECF No. 30), and court compelled action (ECF No. 31).

For the reasons explained below, Defendant’s motion to dismiss and Plaintiff’s motion to

amend are granted. Plaintiff’s renewed motion for recusal is denied and his motions for a

hearing and court compelled action are denied as moot.

                                   BACKGROUND

I. Factual Allegations

      According to Plaintiff’s original complaint (ECF No. 1), on November 12, 2013, at

approximately 12:44 a.m., Plaintiff “presented himself” to the emergency room at Midtown

Medical Center (“MMC”). Compl. 7, ECF No. 1. There, he “requested an appropriate

medical screening examination and treatment for his suicidal ideations, depression, post

traumatic stress disorder (PTSD) and hallucinations.” Id. Plaintiff was triaged by Jamila
Harris, a registered nurse, at roughly 1:06 a.m. Id. at 10. Harris conducted a physical

assessment of Plaintiff and classified him “as a category two (2) patient, and dressed him

out in hospital gowns and obtained an initial urine sample.” Id. Harris “did not accept

[P]laintiff’s initial urine sample and so at [approximately 1:25 a.m.] [P]laintiff request[ed]

to be discharged.” Id. However, instead of discharging Plaintiff, Harris and Dr. Thomas

Demaro, an emergency room physician, “ordered MMC security guards to detain [P]laintiff

against his will and subjected him to false imprisonment and battery.” Id.

       Plaintiff was “placed on suicidal observation precautions” at approximately 1:45

a.m., and observed by nurses.         Compl. 13. Plaintiff also contends that Dr. Demaro

“ordered Plaintiff to be chemically restrained with the psychotropic drugs Haldol and

Activan [sic]” in violation of MMC policy. Id. at 12. 1 Plaintiff alleges he “was pressured

and threatened[,]” by Nurse Harris and an MMC security guard, “to provide a second urine

sample by means of a catheter” at approximately 3:45 a.m. Id. at 14. Plaintiff attempted

to decline the procedure by stating it would be “too painful” and “renewed his request to

be discharged.” Id. Despite this request, at approximately 4:15 a.m., Dr. Demaro and

Nurse Harris ordered hospital security guards “to restrain [P]laintiff in order to obtain a

second urine sample from him.” Id. Nurse Harris allegedly “maliciously and forcefully

inserted a catheter into [P]laintiff’s penis and extracted a urine sample while he was being




1
  The documents attached to Plaintiff’s Complaint indicate that at 1:06 a.m., a medical professional
“attempted” to medicate Plaintiff with Haldol and Ativan, but Plaintiff stated he was allergic to
both medications and a doctor was notified. Attach. 1 to Compl. at 10, ECF No. 1-1. It is therefore
unclear whether Plaintiff was actually “chemically restrained.” Documents attached to pleadings
are considered part of the pleading under Federal Rule of Civil Procedure 10(c).
                                                 2
restrained” and Plaintiff “urinated blood” and “was sore for three days after the catheter.”

Id.   Plaintiff also contends a security guard choked him “and used pressure points

techniques” to get him to submit to the catheter and that another guard twisted his left arm

“causing extreme pain” while attempting to restrain Plaintiff during the catheterization. Id.

       Plaintiff admits that, while he was being restrained, he threatened to “kick [a MMC

guard’s] ass for choking [Plaintiff] and for using pressure points to get him to submit to the

catheter.” Compl. 15. As a result of these threats, Plaintiff was “arrested on criminal

charges, terroristic threats and disorderly conduct” at approximately 4:23 a.m.—eight

minutes after the forced catheterization procedure.       Id.   At 4:29 a.m., Dr. Demaro

“medically cleared Plaintiff to be transferred to Muscogee County Jail, without admitting

him as an inpatient” and “without providing [Plaintiff] with a psychiatric evaluation or

treatment.” Id. Plaintiff contends that his “emergency medical condition deteriorated

when he was transferred to the county jail” and that he “became emotionally traumatized

and experienced prolonged suicidal ideations for six (6) months, suffered serious cognitive

impairment and incontinence, has been under mental health care for the past three years,

and he has developed a distrust for medical practicioners [sic] touching or examining

him[.]” Id. Plaintiff also contends that he has suffered “lapse in memory” and his “chronic

rage flares up” as a result of Defendants’ conduct. Id.

       In his original complaint, Plaintiff raises claims under 42 U.S.C. § 1983 against

numerous Defendants, alleging they have violated various constitutional rights.           See

Compl. 16-18, 20. He also argues that MMC and multiple other Defendants should be

liable under the Emergency Medical Treatment and Active Labor Act (“EMTALA”), 42

                                              3
U.S.C. § 1395dd,. See Compl. 16. Plaintiff also appears to raise state law claims for

battery, fraud, false imprisonment, and intentional infliction of emotional distress. See

Compl. 19-21. Finally, he seeks a declaratory judgment, compensatory and punitive

damages, and other fees, penalties, and fines as relief for these alleged violations. Compl.

21-22.

II. Procedural History

         A. Prior Suit

         Plaintiff’s claims are familiar to the Court because he raised them in a previous

action based on the same alleged November 12, 2013, events. See Mahone v. Midtown

Medical Center, No. 4:15-cv-00180-CDL-MSH (M.D. Ga. Nov. 9, 2015) (“Mahone I”).

In Mahone I, Plaintiff also raised § 1983 and EMTALA claims against many of the same

Defendants he initially brought claims against in this case, including Defendants MMC,

Nichols, Foster, and Kaiser. Plaintiff also attempted to raise these federal claims against

numerous John and Jane Doe security guards and nurses, including Dr. Demaro and Nurse

Harris. See Mahone I, ECF No. 59, (Aug. 24, 2017) (Order & R. & R. denying motion to

amend to add parties). In addition, Plaintiff alleged state law claims against Defendants

Nichols, Foster, Kaiser, MMC, and numerous Doe Defendants for battery, false

imprisonment, and intentional infliction of emotional distress. See Mahone I, ECF No. 16,

(Feb. 26, 2016) (Suppl. Compl.).

         Following initial screening of his claims in Mahone I, Plaintiff’s individual capacity

§ 1983 claims against Defendants Nichols, Foster, and Kaiser, and his state law claims

against MMC, were permitted to proceed for further factual development. See Mahone I,

                                               4
ECF No. 18, (May 20, 2016) (R. & R.). But, Plaintiff’s other claims were dismissed,

without prejudice, over Plaintiff’s objections. Mahone I, ECF No. 25, (June 22, 2016),

(Order adopting R. & R.). The defendants who remained in Mahone I moved for summary

judgment on October 7, 2016. Plaintiff responded to that motion by filing his own motion

for summary judgment in which he also requested that the Court consolidate this case—

which he initiated on May 9, 2017 (ECF No. 1)—with Mahone I. See Attach. 1 to Pl.’s

Mot. Summ. J., ECF No. 53-1 in Mahone I. On August 24, 2017, the undersigned

recommended that Plaintiff’s claims against the only remaining individual Defendants in

Mahone I be dismissed on grounds that they were not state actors and Plaintiff therefore

could not maintain his § 1983 claims against them. The undersigned further recommended

that the Court decline to exercise supplemental jurisdiction over Plaintiff’s state law claims

and denied Plaintiff’s motions to amend and his motion to consolidate. See Mahone I, ECF

No. 59, (Aug. 24, 2017) (Order & R. & R.). Judgment was entered dismissing Plaintiff’s

remaining claims in Mahone I, on September 27, 2017. Mahone I, ECF No. 64, (Sept. 27,

2017) (J.).

       B. This Action

       Plaintiff initiated this suit on May 22, 2017 (ECF No. 1). The Court conducted a

preliminary screening and, on December 22, 2017, allowed Plaintiff’s EMTALA claims

against Defendant MMC to proceed but dismissed all of his § 1983 claims and his state

law claims against all non-MMC defendants. Order 23, ECF No. 10. Defendant moved to

dismiss Plaintiff’s EMTALA claims on March 5, 2018, arguing they are barred by the

applicable statute of limitations. Mot. to Dismiss 1, ECF No. 18. Plaintiff was notified of

                                              5
Defendant’s motion to dismiss the same day. Notification of Mot. to Dismiss, ECF No.

19. On March 29, 2018, Plaintiff, in two separate submissions, responded to Defendant’s

motion and also moved to amend his complaint (ECF Nos. 20, 21). Plaintiff subsequently

filed a renewed motion for recusal (ECF No. 26), motion for a hearing (ECF No. 30), and

a motion asking the Court to compel Defendant to take certain actions (ECF No. 31).

                                      DISCUSSION

I. Plaintiff’s Recusal Motion

       On May 7, 2018, Plaintiff moved for the undersigned to “disqualify himself” based

on “impartiality and extrajudicial actions taken without the consent of the parties[.]” 2nd

Recusal Mot. 1, ECF No. 26. He cites 28 U.S.C. §§ 144, 455 as the statutory bases for his

motion. Id. Plaintiff previously moved for the undersigned to recuse himself on November

20, 2017, and that motion was denied on December 22, 2017. 1st Recusal Mot, ECF No.

7; Order 6.

       A. Standard

              1. 28 U.S.C. § 455

       28 U.S.C. § 455 provides the standard for when a judge, justice, or magistrate judge

must disqualify himself from a particular proceeding. The statute generally provides that

a magistrate judge “shall disqualify himself in any proceeding in which his impartiality

might reasonably be questioned.” 28 U.S.C. § 455(a). The statute also enumerates certain

other circumstances requiring a judge to disqualify himself. Id. at § 455(b)(1)-(5).

       The standard under subsection (a) is objective and requires the Court to ask

“whether an objective, disinterested lay observer fully informed of the facts underlying the

                                             6
grounds on which recusal was sought would entertain significant doubt about the judge’s

impartiality.” United States v. Patti, 337 F.3d 1317, 1321 (11th Cir. 2003) (internal

quotation marks omitted). In the Eleventh Circuit, “it is well settled that the allegation of

bias must show that the bias is personal as distinguished from judicial in nature.” Bolin v.

Story, 225 F.3d 1234, 1239 (11th Cir. 2000) (per curiam) (internal quotation marks and

citation omitted). As a result, “a judge’s rulings in the same or a related case are not a

sufficient basis for recusal,” except in rare circumstances where the previous proceedings

demonstrate pervasive bias and prejudice. Id.; see also Liteky v. United States, 510 U.S.

540, 555 (1994) (“[J]udicial rulings alone almost never constitute [a] valid basis for a bias

or partiality recusal motion.”); McWhorter v. City of Birmingham, 906 F.2d 674, 678 (11th

Cir. 1990) (“[The bias] must derive from something other than that which the judge learned

by participating in the case.”).

       28 U.S.C. § 455(b)(1) requires disqualification where the judge “has a personal bias

or prejudice concerning a party, or personal knowledge of disputed evidentiary facts

concerning the proceeding[.]” “Recusal under this subsection is mandatory, because ‘the

potential for conflicts of interest are readily apparent.’” Patti, 337 F.3d at 1321 (quoting

Murray v. Scott, 253 F.3d 1308, 1312 (11th Cir. 2001)). Any knowledge gained through

the course of a judicial proceeding is not a “disputed evidentiary fact” that requires recusal.

United States v. Bailey, 175 F.3d 966, 969 (11th Cir. 1999).          Instead, knowledge of

disputed evidentiary facts must be gained through an extrajudicial source to warrant

recusal.



                                              7
               2. 28 U.S.C. § 144

       28 U.S.C. § 144 also governs recusal, but it requires the moving party to file an

affidavit stating that the judge has a personal bias or prejudice against the plaintiff or

defendant, and the affidavit must provide facts and reasons for the belief that bias or

prejudice exists. The statute’s affidavit requirement is strictly enforced. See, e.g., United

States v. Perkins, 787 F.3d 1329, 1343 (11th Cir. 2015) (finding that the court did not abuse

its discretion by denying litigant’s pro se motion for recusal under 28 U.S.C. § 144 because

the affidavit did not meet the statute’s procedural requirements). The party seeking recusal

under § 144 “must allege facts that would convince a reasonable person that bias actually

exists.” Stringer v. Doe, 503 F. App’x 888, 890 (11th Cir. 2013) (quoting Christo v.

Padgett, 223 F.3d 1324, 1333 (11th Cir. 2000)).

       B. Plaintiff’s Motion

       Plaintiff’s first argues that the undersigned should recuse himself from this case

because of events that occurred in Mahone I. Specifically, he contends that the undersigned

acted with bias and in a “highly prejudicial” manner by “allowing the defendants [in

Mahone I] not to comply with the requirements of local rule 56 [regarding the proper filing

procedures for summary judgment motions.]” 2nd Recusal Mot. 4. Next, he argues that

the undersigned “committed extra judicial personal bias in [Mahone I] by entering “a

dispositive ruling . . . dismissing his [§] civil rights claims.” Id. at 5.

       Neither of Plaintiff’s contentions have merit under either relevant statute. “Under

either § 144 or § 455 . . . [Plaintiff] must allege facts from which a reasonable person could

conclude the [undersigned’s] impartiality could be questioned, or that show a particular

                                                8
ground for recusal actually exists.” Stringer, 503 F. App’x at 890. Plaintiff has done no

such thing. Defendants in Mahone I were merely notified by the office of the Clerk of

Court that their statement of material facts needed to be filed as a separate document from

their summary judgment motion, rather than as part of the same electronic document.

Mahone I, October 11, 2016, Notice of Deficiency. Also, the undersigned did not issue a

“dispositive ruling” to dismiss Plaintiff’s claims in Mahone I. Instead, the undersigned

addressed the Mahone I defendants’ motion for summary judgment in a Report and

Recommendation which was then adopted by the presiding U.S. District Judge. Mahone

I, ECF No. 63, (September 27, 2017) (Order adopting R. & R.). Plaintiff has neither alleged

facts that would lead a reasonable person to conclude the undersigned’s impartiality could

be questioned, or shown a particular ground for recusal actually exists, so his motion

seeking the undersigned’s recusal is denied.

II. Plaintiff’s Motion to Amend

       On March 5, 2018, the Court notified Plaintiff of Defendant’s motion to dismiss and

specifically advised him that any amendment to his complaint that he wished to file

pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), had to be filed within twenty-one

days. Notification of Mot. to Dismiss 4. Because Plaintiff—a pro se prisoner litigant—

signed his motion seeking leave to amend on March 21, 2018, the proposed amended

complaint Plaintiff attached to his motion is accepted as his timely filed amended




                                               9
complaint. 2 Generally, the amended complaint “incorporate[s] and adopt[s] and reallege[s]

any and all claims . . . in [the above captioned case] and [Mahone I].” Proposed Am.

Compl. 3, ECF No. 21-1.

III. Defendant’s Motion to Dismiss

       On March 5, 2018, Defendant moved to dismiss this action arguing that “Plaintiff’s

Emergency Medical Treatment and Active Labor Act (EMTALA) claims are barred by the

applicable statute of limitations prescribed by 42 U.S.C. § 1395dd(d)(2)(C).” Mot. to

Dismiss 1. After Plaintiff filed his motion to amend, Defendant responded by renewing

their motion to dismiss and reiterating that “Plaintiff freely admits he failed to refile his

claims within the six (6) month period required by [O.C.G.A.] § 9-2-61, and therefore, the

same are time-barred and due to be dismissed.” Resp. to Mot. to Amend 2, ECF No. 24.

The Court finds that Defendant is correct and Plaintiff’s claims are, indeed, time barred.

       A. Applicable Limitation Rules

       Claims brought under EMTALA in a civil action “must be brought within two years

of the date of the alleged violation.” Kizzire v. Baptist Health Sys., Inc., 441 F.3d 1306,

1310 (11th Cir. 2006) (citing § 1395dd(d)(2)(C)). A plaintiff can avoid having their claims

time barred by filing a “renewed” suit. See Scott v. Muscogee Cty., Ga., 949 F.2d 1122,

1123 (11th Cir. 1992). “Whether a lawsuit can be renewed after it has suffered a non-

merits dismissal is governed by state law.” Journey-Bush v. Cty. of Macon, Georgia, No.



2
  Under the “mailbox rule,” filings made by pro se prisoner litigants are considered filed on the
date they are delivered to prison authorities for mailing. See Washington v. United States, 243
F.3d 1299, 1301 (11th Cir. 2001).
                                               10
5-06-CV-349-CAR, 2007 WL 1390723, at *2 (M.D. Ga. May 9, 2007). In Georgia,

renewal is governed by O.C.G.A. § 9-2-61. See Wilson v. Hamilton, 135 F. App’x 213,

214 (11th Cir. 2005). Under that statute, an applicable statute of limitations “is satisfied if

a plaintiff files a valid action within the limitations period, that action is later dismissed,

and the plaintiff files a new action (that would otherwise be time-barred) within six months

of the dismissal. Scott, 949 F.2d at 1123. Essentially, a case “that is dismissed either

voluntarily or involuntarily can be refiled [within six months] under the safe haven of

[O.C.G.A. § 9-2-61], so long as the case has not been adjudicated on the merits.” Goins v.

Cty. of Quitman, No. 7:11-CV-117-HL, 2012 WL 39638, at *2 (M.D. Ga. Jan. 9, 2012)

(citing Kimball v. KGB Transport, 241 Ga. App. 511, 527 S.E.2d 233, 234 (1999)).

       B. Plaintiff’s Claims

       Plaintiff’s claims arise out of an incident that allegedly occurred on November 12,

2013. Compl. 7. The EMTALA claims he raised in the previous case he filed in this Court

(Mahone I) based on the same alleged incident were dismissed, without prejudice, by this

Court’s order on June 22, 2016. Mahone I, ECF No. 25, (June 22, 2016) (Order adopting

R. & R.). He did not initiate this suit until May 9, 2017—nearly two years after the

EMTALA claims at issue here were previously dismissed. 3 Compl. 23. Because Plaintiff’s

claims are time barred under EMTALA’s express limitations provision and he failed to




3
  Although Mahone I, as a case, continued past this date, this Court has previously found that the
operative date for application of Georgia’s renewal statute is the date on which particular claims
were dismissed rather than the date the entire previous case was dismissed. Goins v. Cty. of
Quitman, No. 7:11-CV-117-HL, 2012 WL 39638, at *2-3 (M.D. Ga. Jan. 9, 2012).
                                               11
renew his claims in the window created by Georgia’s renewal statute, his claims are

dismissed. 4

                                          CONCLUSION

        For the reasons explained above, Defendant’s motion to dismiss (ECF No. 18) and

Plaintiff’s motion to amend (ECF No. 21) are granted. Plaintiff’s renewed motion for

recusal (ECF No. 26) is denied and his motions for a hearing (ECF No. 30) and court

compelled action (ECF No. 31) are denied as moot.

        SO ORDERED, this 20th day of March, 2019.

                                        /s/ Stephen Hyles
                                        UNITED STATES MAGISTRATE JUDGE




4
  The Court has previously noted that “[i]n the event that the federal claims over which this Court
has original jurisdiction are dismissed, the Court will likely decline to exercise supplemental
jurisdiction over Plaintiff’s [remaining] state law claims.” Order 23, Dec. 22, 2017, ECF No. 10.
Because the Court is dismissing Plaintiff’s EMTALA claims, the only claims over which it has
original jurisdiction, here, it is also ordered that Plaintiff’s remaining state law claims be dismissed.
See, e.g., Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir. 2004) (“We have encouraged
district courts to dismiss any remaining state claims when, as here, the federal claims have been
dismissed prior to trial.”).
                                                   12
